Citation Nr: 0331303	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  00-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

On August 6, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ensure that the following is 
requested, and that either the records or 
a negative response is received:  the 
veteran's psychiatric treatment records 
(if any) from the Little Rock VAMC dated 
since May 1999.  Keep trying to get them 
until it becomes reasonably certain that 
they do not exist or further efforts to 
obtain them is futile

2.  Advise the USASCRUR that we are 
attempting to get more information about 
the training accident which occurred in 
"King Faud Military City" on January 
21, 1991, as a follow-up to the 
"Conversation Record" they forwarded to 
the RO with a cover letter in August 2000 
(include copies of this cover letter and 
"Conversation Record").  Also include 
any additional information provided by 
the veteran, if any.  Advise the USASCRUR 
that the veteran has reported that, on 
the day of this accident, he was serving 
with C Company, 502nd Infantry (based in 
Ft. Campbell, Kentucky), 1-327 Infantry, 
101st Airborne Division.  Ask the 
USASCRUR for any accident reports, unit 
logs, unit records, or other 
documentation which confirms (a) that 
this accident occurred, and (b) that the 
veteran's unit was stationed at or near 
the location of the accident.  

3.  If necessary, notify the veteran of 
any records we are unable to obtain, 
briefly explain the efforts made to get 
them, and describe any further action 
that we will take to get them.  
Concerning any Federal records, keep 
trying to get them until it becomes 
reasonably certain that they do not exist 
or further efforts to obtain them is 
futile.

4.  If any stressor is verified or 
otherwise established, prepare a detailed 
memorandum describing the stressor and 
schedule a VA psychiatric examination to 
determine the nature of any psychiatric 
disorder.  The VA examiner should:


a.  Review the veteran's medical 
history, as well as the memorandum 
detailing any verified stressor.  


b.	Integrate previous psychiatric 
findings and diagnoses (including 
those contained in the outpatient 
reports dated in October 1998 and 
April 1999) with current findings 
to obtain a true picture of the 
veteran's psychiatric status.    

c.	
c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation. 




d.  Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV). Opine whether 
the veteran meets the criteria for 
PTSD contained in DSM-IV, and, if he 
meets the criteria, whether PTSD can 
be related to a verified stressor, 
based on the stressor memorandum.  

e.  Provide a report which includes 
complete rationales for all 
conclusions reached. 


5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




